Citation Nr: 0623452	
Decision Date: 08/07/06    Archive Date: 08/15/06

DOCKET NO.  04-28 423A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas



THE ISSUES

1.  Entitlement to service connection for chest pain related 
to a heart disorder.

2.  Entitlement to service connection for sinusitis.



ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel




 


INTRODUCTION

The veteran served on active duty from July 1978 to July 
1982.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 decision by the RO.

(The decision below addresses the claim of service connection 
for chest pain related to a heart disorder.  Consideration of 
the claim for service connection for sinusitis is deferred 
pending completion of the development sought in the remand 
that follows the decision below.)


FINDING OF FACT

The veteran does not have a disability that is manifested by 
chest pain related to a heart disorder.


CONCLUSION OF LAW

The veteran does not have a disability manifested by chest 
pain related to a heart disorder that is the result of 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 5103, 5103A (West 2002 
& Supp. 2005); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA notice requirements apply 
generally to all five elements of a service connection claim; 
namely, (1) veteran status, (2) existence of a disability, 
(3) a connection between the veteran's service and the 
disability, (4) degree of disability, and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Ordinarily, notice with respect to each of 
these elements must be provided to the claimant prior to the 
initial unfavorable decision by the agency of original 
jurisdiction.  Id.  

In the present case, the Board finds that VA satisfied its 
duty to notify by way of a VCAA notice letter sent to the 
appellant in April 2003.  That letter, which was sent before 
the RO issued its initial unfavorable decision on the 
veteran's claims in July 2003, informed him of the evidence 
necessary to establish service connection.  He was notified 
of his and VA's respective duties for obtaining evidence, was 
asked to send information describing additional evidence for 
VA to obtain, and he was asked to send any medical reports 
that he had.

The Board acknowledges that the letter did not contain any 
specific notice with respect to how a rating or an effective 
date would be assigned if service connection was established; 
however, those questions are not before the Board currently.  
Indeed, as set forth below, the Board has determined that the 
claim of service connection for chest pain related to a heart 
disorder must be denied.  Consequently, no rating and no 
effective date will be assigned.  Under the circumstances, 
the Board finds that the notice was sufficient for purposes 
of deciding the present appeal.  

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2005).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The veteran's service medical records 
have been obtained, and his VA treatment records have been 
obtained.  The veteran has not identified any other relevant 
evidence that exists and can be procured.

The Board notes that the veteran was not afforded a C&P 
examination in connection with his claim for chest pain 
related to a heart condition.  Under 38 C.F.R. § 3.159(c)(4) 
(2005), VA will provide a medical examination or opinion if 
the information and evidence of record does not contain 
sufficient medical evidence for VA to make a decision on the 
claim but: 1) contains competent lay or medical evidence that 
the claimant has a current diagnosed disability, or 
persistent or recurring symptoms of disability; 
2) establishes that the veteran suffered an event, injury, or 
disease in service; and 3) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service.  See 38 U.S.C. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2005).
Here, the veteran's service medical records showed that he 
was examined for hypertension in January 1979.  A radiologist 
noted that the heart was not enlarged.  The veteran 
complained of pain on the left chest in April 1980, which was 
diagnosed as muscular chest pain.  There was a notation that 
there was no acute cardiopulmonary disease.  His May 1982 
separation examination noted no heart problems.  The veteran 
has provided no evidence of a current diagnosed disability or 
symptoms of chest pain related to a heart condition.  Indeed, 
in a November 2003 VA examination for hypertension, the 
veteran denied any known heart problems.  

For the foregoing reasons, the Board finds that a C&P 
examination in connection with the veteran's claim for chest 
pain related to a heart condition was not warranted.  No 
further development action is necessary.

II.  The Merits of the Veteran's Claim

Under applicable law, service connection is generally 
warranted where the evidence of record establishes that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated thereby.  38 
U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2005).  
In order for service connection to be granted, there must be 
competent evidence in the record which demonstrates that the 
claimant currently has the disability for which service 
connection is claimed.  See, e.g., Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998), cert. denied, 526 U.S. 1144 (1999); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).

In the present case, the Board finds that the preponderance 
of the evidence is against the veteran's claim for service 
connection for a disability manifested by chest pain related 
to a heart condition.  As noted above, the veteran's heart 
was examined in service and found to be normal.  His 
separation examination noted that his heart was normal.  The 
veteran has presented no evidence that he currently suffers 
from chest pain related to any disorder.  He was provided a 
VA examination for hypertension and bronchitis in November 
2003.  He reported no chest pain symptoms, he denied any 
known heart problem, and the examiner observed a normal heart 
rhythm.  Inasmuch as the evidence shows that the veteran does 
not have a current disability manifested chest pain related 
to a heart problem, his claim cannot be granted.


ORDER

Service connection for a disability manifested by chest pain 
related to a heart disorder is denied.  


REMAND

In connection with the veteran's claim for service connection 
for sinusitis, he was afforded a VA Compensation and Pension 
(C&P) examination in March 2005.  In order to complete the 
examination, a computed tomography (CT) scan of his sinuses 
was scheduled for May 2005.  The veteran did not report for 
the CT scan, nor did he submit any good cause for not keeping 
the appointment.  Inasmuch as this claim is an original 
compensation claim, it must be adjudicated based on the 
evidence of record.  See 38 C.F.R. § 3.655(b) (2005).   
However, the record before the Board is not complete. 

During his March 2005 VA examination for sinusitis, the 
veteran reported that he had sinus surgery at the Audie 
Murphy Veteran's Hospital during 2002.  A remand is needed to 
obtain these treatment records for the claims file.  Because 
the veteran did not keep his May 2005 CT scan appointment, 
his sinus examination was not complete.  The examiner's 
initial analysis that the veteran suffered recurrent, as 
opposed to chronic, sinusitis, was based on the veteran's 
subjective reported history, and apparently without having 
reviewed the claims file and his service medical records.  
The CT scan would have presented objective evidence as to the 
condition of the veteran's sinuses.  Because the examination 
was incomplete, the RO apparently cancelled a request to have 
the examiner review the claims file, and provide a nexus 
opinion on the veteran's sinusitis.  Inasmuch as a remand is 
needed, it would be beneficial to give the veteran another 
opportunity to obtain a CT scan of his sinuses, and then be 
provided another examination.  The examiner should review the 
expanded claims file, provide a current diagnosis, and 
provide an opinion on whether it is as likely as not that the 
veteran's sinusitis is related to his service.  

The Board notes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators, regardless of whether those records are 
physically in the claims file.  See Bell v Derwinski, 2 Vet. 
App. 611, 613 (1992).  Accordingly, a remand is necessary for 
the additional development of obtaining the records and 
further development noted above. 

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Ask the veteran to identify, and 
provide releases for, any additional 
private treatment records relating to his 
claims for sinusitis that he wants VA to 
help him obtain.  If he provides 
appropriate releases, assist him in 
obtaining the records identified, 
following the procedures in 38 C.F.R. 
§ 3.159 (2005).  The materials obtained, 
if any, should be associated with the 
claims file.

2.  Obtain records related to treatment 
for the veteran's sinusitis from the 
Audie Murphy Veteran's Hospital, 
including any other relevant treatment 
records up to the present time.  Also 
obtain relevant records up to the present 
time from any other VA facility 
identified by the veteran.  The evidence 
obtained should be associated with the 
claims file.

3.  After the foregoing development has 
been completed, provide the veteran with 
another opportunity to report for a CT 
scan of his sinuses.  After the report of 
the CT scan is received and associated 
with the record, afford the veteran 
another examination for his sinusitis.  
The examiner should be asked to review 
the expanded record, examine the veteran, 
provide an examination report that 
addresses the level of severity of the 
veteran's sinusitis symptoms, and an 
opinion on the likelihood of whether or 
not his sinusitis is related to his 
service.  He should provide a detailed 
rationale for his opinions.
 
4.  Take adjudicatory action on the 
veteran's claim for service connection 
for sinusitis.  If any benefit sought 
remains denied, issue a supplemental SOC 
to the veteran and his representative.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


